MORRIS, Judge.
The trial court dismissed plaintiff’s action on the basis of G.S. 1-52(4) which provides that an action must be brought within three years “[f]or taking, detaining, converting or injuring any goods or chattels, including action for their specific recovery.” Plaintiff asserts on appeal that the trial judge made no finding of fact as to when plaintiff’s cause of action accrued and in absence of such a finding of fact there was no basis on which to conclude as a matter of law that plaintiff’s cause of action had been barred by G.S. 1-52 (4).
When the trial judge sits without a jury, he is required to do the following three things in writing:
“ ‘ . . . (1) To find the facts on all issues of fact joined on the pleadings; (2) to declare the conclusions of law arising on the facts found; and (3) to enter judgment accordingly.’ ” Coggins v. City of Asheville, 278 N.C. 428, 434, 180 S.E. 2d 149 (1971).
The record before this Court is devoid of any finding of fact as to when plaintiff’s cause of action accrued. We agree with plaintiff that the trial court’s failure to make such a finding *43was error. Because the trial court’s conclusion of law was based on insufficient findings of fact a new trial is necessary.
New trial.
Judges Campbell and Parker concur.